Citation Nr: 0324295	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for additional right hip disability and an 
acquired psychiatric disorder, claimed as due to VA surgical 
treatment received from January 1998 to March 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


 
 



REMAND

On December 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should arrange with the 
Lakeside VAMC in Chicago, Illinois to 
obtain supplemental medical opinions from 
Ty Gluckman, M.D., and Hoo Kadkaodaian, 
M.D. (if available), who examined the 
veteran on December 22, 2001, regarding 
the relationship, if any, between the 
veteran's current right hip and 
psychiatric disorders and surgical 
treatment during VA hospitalization from 
January to March 1998.  Explain that what 
are requested are supplemental medical 
opinions based on the evidence of record, 
not a new orthopedic or psychiatric 
examination of the veteran, unless either 
physician cannot render the opinion 
without such new examination, or either 
physician is unavailable. The entire 
claims file must be made available to 
each physician, and their reports should 
include discussion of the veteran's 
documented medical history and 
assertions.

2.  The RO should ask Dr. Gluckman (or 
the new examining physician, as 
appropriate) to review all the veteran's 
medical records, in particular, the late 
January 1998 nurses' notes associated 
with the veteran's VA hospitalization 
[from January to March 1998] indicating 
that the right hip dressing was saturated 
with blood; February 1998 nurses' and 
physical rehabilitation notes showing 
right hip pain and swelling, right foot 
drop, and re-dislocation of the hip; and 
post-hospital VA outpatient follow-up 
records including late July 1998 records 
showing additional dislocation of the 
right hip.  The RO should also request 
the physician to render an opinion as to 
whether it is at least as likely as not 
that the veteran has additional right hip 
disability, to include recurrent hip 
dislocation, right foot drop, right lower 
extremity weakness, or right peroneal 
nerve impairment, as a result of either 
(a) surgical treatment during VA 
hospitalization for a right total hip 
replacement from January to March 1998, 
or (b) any failure on the part of the VA 
to properly and timely diagnose his right 
hip disability and surgically treat it 
with a total hip replacement earlier than 
January 1998 (i.e., was there any delay 
on the part of the VA in timely 
diagnosing the right hip disability and 
deciding on the proper course of surgical 
treatment therefore).  If either of the 
latter questions is answered in the 
affirmative, the physician should furnish 
an additional opinion as to whether the 
proximate cause of such additional hip 
right disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
surgical treatment from January to March 
1998, or (b) an event not reasonably 
foreseeable.  The physician's printed 
(typewritten) report should include the 
complete rationale for each opinion 
expressed.

3.  The RO should ask Dr. Kadkaodaian (or 
the new examining physician, as 
appropriate) to review all the veteran's 
medical records, to include the July 2002 
report of VA psychiatrist Thomas P. 
Benton, M.D., and Dr. Kadkaodaian's own 
December 2001 examination report 
containing the Axis IV diagnosis of 
stress from hip surgeries, and to render 
an opinion as to whether it is at least 
as likely as not that the veteran has an 
acquired psychiatric disorder, to include 
a depressive disorder, as a result of 
surgical treatment during VA 
hospitalization for a right total hip 
replacement from January to March 1998, 
and if so, whether the proximate cause of 
such psychiatric disorder was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the surgical treatment from 
January to March 1998, or (b) an event 
not reasonably foreseeable.  The 
physician's printed (typewritten) report 
should include the complete rationale for 
each opinion expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





